Citation Nr: 9906967	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-20 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
private hospitalization and surgery from September 24, 1996 
to October 7, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The veteran served on active duty from October 1935 to 
December 1937, and from October 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 decision of the Department of 
Veterans Affairs (VA) Medical Center in Brecksville, Ohio.


REMAND

In his substantive appeal, dated and received in July 1997, 
the veteran requested a hearing before the Board at the local 
RO.  In October 1997, the veteran was afforded a hearing 
before Brecksville VA medical facility personnel.  However, 
he has not been afforded the opportunity for a hearing before 
a Member of the Board, as requested, at the local RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the local RO, unless otherwise 
indicated by the veteran.


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


